This is a companion case to that of Eddie Miller v. State, No. 21377, (page 287 of this volume) in which the State has filed a motion for a rehearing setting forth therein the same grounds that are presented in the motion for a rehearing in this case.
For the same reasons appearing in the opinion granting the State's motion for rehearing in cause No. 21,377, the State's motion for rehearing in this case is granted, the original opinion is withdrawn, and the judgment of the trial court is now affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.